Title: Thomas Jefferson to Benjamin Rush, 17 August 1811
From: Jefferson, Thomas
To: Rush, Benjamin


          
                  Dear Sir 
                   
                     Poplar Forest 
                     Aug. 17. 11.
          I write to you from a place, 90. miles from Monticello, near the New London of this state, which I visit three or four times a year, & stay from a fortnight to a month at a time. I have fixed myself comfortably, keep some books
			 here, bring others occasionally, am in the solitude of a hermit, and quite at leisure to attend to my absent friends. I note this to shew that I am not in a situation to examine the dates of our
			 letters, whether I have overgone the annual period of asking how you do?  
		  I know that within that time I have recieved one or more letters from you, accompanied by a volume of your introductory letters 
                     lectures, for which accept my thanks. I have read them with pleasure and edification, for I acknolege facts in medecine, as far as they go, distrusting only their extension by theory. 
			 having
			 to conduct my grandson through his course of Mathematics, I have resumed that study with great avidity. it was ever my
			 favorite one. we have no theories there, no uncertainties remain on the mind; all is demonstration & satisfaction. I have forgotten much, and recover it with more difficulty than, when in the
			 vigor of my mind, I originally acquired it. it is wonderful to me that old men should not be sensible
			 
                  
                  
                  
                  
                  that their minds keep pace with their bodies in the progress of decay.
			 our old revolutionary friend, Clinton, for example, who was a hero, but never a man of mind, is wonderfully jealous on this head. he tells eternally the stories of his younger days, to prove his memory. as if memory and reason
			 were the same faculty. nothing betrays imbecility so much as
			 the being insensible of it.
			 had
			 not a conviction of the danger to which an unlimited occupation of the Executive chair would expose the republican constitution of our government made it conscientiously a duty to retire when I
			 did,
			 the fear of becoming a dotard and of being insensible of it, would of itself have resisted all solicitations to remain.—
                  
                  I have had a long attack of rheumatism, without fever, & without pain while I kept myself still. a total prostration of the muscles of the back, hips, & thighs deprived me
			 of the power of walking, and leaves it still in a very impaired state.
			 a pain, when I walk, seems to have fixed itself in the hip, and to threaten permanence. I take moderate rides without much fatigue: but my journey to this place, in a hard-going gig, gave me
			 great
			 sufferings, which I expect will be renewed on my return, as soon as I am able. the loss of the power of 
                  walking taking exercise would be a sore affliction to me. it has been the delight of my retirement to be in constant bodily activity, looking after my affairs. it was never damped, th 
                  as the pleasures of reading are, by the question of cui bono? for what object? I hope your health of body continues firm. your works shew that of your mind. the habits of exercise, which your calling has given to both, will tend long to preserve them. the sedentary character of my public occupations sapped a constitution naturally sound and vigorous, and draws it to an earlier close. but it will still last quite as long as I wish it. there is a fulness of time when men should go, & not occupy too long the ground to which others have a right to advance.—we must continue, while here, to exchange occasionally our mutual good wishes. I find friendship to be like wine, raw when new, ripened with age, the true old man’s milk, & restorative cordial. god bless you & preserve you through a long & healthy old age.
          
            Th:
            Jefferson
        